UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL P. JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:01-cr-10079-jpj-1)


Submitted:   November 18, 2010               Decided:   December 2, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell P. Johnson, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell P. Johnson appeals the district court’s order

denying   his     motion   to    determine      whether   Amendment     709   is

clarifying or substantive pursuant to USSG § 1B1.1.11(b)(2) and

18 U.S.C. § 3582(a), (c)(2) (2006).             We have reviewed the record

and find no reversible error.                Accordingly, we deny Johnson’s

motion for appointment of counsel and affirm for the reasons

stated by the district court.                United States v. Johnson, No.

2:01-cr-10079-jpj-1 (W.D. Va. Aug. 20, 2010).                  We dispense with

oral   argument    because      the    facts    and   legal    contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2